UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7698


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

MICHAEL W. MCBRIDE,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:12-hc-02316-H; 5:15-hc-02234-
H)


Submitted: February 28, 2018                                      Decided: March 16, 2018


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Matthew L.
Fesak, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael W. McBride appeals the district court’s order finding him to be a sexually

dangerous person under the Adam Walsh Child Protection and Safety Act of 2006 (the

“Adam Walsh Act”), 18 U.S.C. §§ 4247-4248 (2012), and civilly committing him to the

custody of the Attorney General. Finding no reversible error, we affirm the district

court’s order.

       Under the Adam Walsh Act, an individual is subject to civil commitment if the

government establishes, by clear and convincing evidence, that the individual

       (1) previously engaged or attempted to engage in sexually violent conduct
       or child molestation (the prior conduct prong); (2) currently suffers from a
       serious mental illness, abnormality, or disorder (the serious mental illness
       prong); and (3) as a result of that mental condition, the individual would
       have serious difficulty in refraining from sexually violent conduct or child
       molestation if released (the volitional control prong).

United States v. Springer, 715 F.3d 535, 538 (4th Cir. 2013) (internal quotation marks

omitted). We review the district court’s factual findings for clear error and the court’s

legal conclusions de novo. United States v. Hall, 664 F.3d 456, 462 (4th Cir. 2012).

       McBride first contends that the district court erred in failing to give preclusive

effect to its previous dismissal of two petitions filed by the Government seeking to have

him civilly committed. “[T]here is no statutory limitation on the number of times the

government may certify an individual or requirement that successive commitment efforts

rely on new or different facts or legal theories.” Springer, 715 F.3d at 543. However,

“[t]he preclusive effect of the district court’s judgment, affirmed on appeal, prevents the




                                            2
government from attempting to commit [an individual] based on nothing more than the

same evidence originally found inadequate by the district court.” Id. at 544.

       We conclude that the district court correctly applied our decision in Springer. The

district court recognized that it had previously concluded that McBride did not meet the

criteria for civil commitment. The court then assessed whether the events that occurred

after the previous hearing warranted a different conclusion. Moreover, to the extent that

the district court considered allegations that McBride sexually abused his former

girlfriend’s daughter, the district court did not previously rule that McBride did or did not

commit the alleged abuse, and the district court correctly considered these allegations in

analyzing whether the events that occurred after the previous hearing warranted

committing McBride. See United States v. Wooden, 693 F.3d 440, 458 (4th Cir. 2012)

(“When the question is whether an inmate suffering from pedophilia will have serious

difficulty refraining from re-offending if released, consideration of the nature of his prior

crimes provides a critical part of the answer.”).

       Next, McBride contends that the district court clearly erred in concluding that he

would have serious difficulty refraining from engaging in sexually violent conduct or

child molestation. Under clear error review, we “may not reverse a lower court’s finding

of fact simply because [we] would have decided the case differently. Rather, [we] must

ask whether, on the entire evidence, [we are] left with the definite and firm conviction

that a mistake has been committed.” Id. at 451 (alterations and internal quotation marks

omitted). Thus, as long as “the district court’s account of the evidence is plausible in

light of the record viewed in its entirety, [we] may not reverse it even though convinced

                                              3
that had [we] been sitting as the trier of fact, [we] would have weighed the evidence

differently.” Id. (internal quotation marks omitted). Moreover, when a district court’s

findings of fact are based on credibility determinations, we accord “even greater

deference to the trial court’s findings.” Hall, 664 F.3d at 462 (internal quotation marks

omitted). Accordingly, we are “especially reluctant to set aside a finding based on the

trial court’s evaluation of conflicting expert testimony.” Id. (internal quotation marks

omitted).

       We conclude that the district court did not clearly err in finding that McBride

would have serious difficulty refraining from child molestation.         The Government

established by clear and convincing evidence that McBride possessed child pornography.

The Government presented credible testimony that McBride received a laptop computer

with access to the Internet and used the Internet at a nearby hotel. McBride admitted

setting up a Google account connected to 500 images of child pornography.

Additionally, the use of McBride’s former girlfriend’s daughter’s name and birthdate as a

password to access the child pornography clearly links McBride to the pornography.

       McBride’s possession of child pornography, when considered in the context of his

past offenses, is enough to establish that he presents a serious risk of engaging in future

acts of child molestation. See United States v. Bolander, 722 F.3d 199, 215 (4th Cir.

2013) (affirming district court’s commitment order because possession of child

pornography “support[s] a finding that [appellant] would have serious difficulty

refraining from acts of child molestation if he was released because of his pedophilia”).

McBride’s possession of child pornography demonstrates that he still experiences sexual

                                            4
attraction to children. Once the district court concluded that McBride possessed the

pornography, it reasonably accepted the expert testimony that the possession of the

pornography demonstrated a lack of volitional control and rejected McBride’s expert

testimony recommending against commitment based on the assumption he had not

possessed the pornography.

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            5